           Case 1:20-cv-01185-UNA Document 3 Filed 05/18/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT                                   FILED
                            FOR THE DISTRICT OF COLUMBIA                                         5/18/2020
                                                                                      Clerk, U.S. District & Bankruptcy
                                                                                      Court for the District of Columbia
CEDRICK EURON DRAPER,

              Plaintiff,

      v.                                             Civil Action No. 1:20-cv-01185 (UNA)

U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

              Defendant.



                                 MEMORANDUM OPINION

       This matter is before the Court on its initial review of Plaintiff’s pro se Complaint

Request for Injunction (“Compl.”), ECF No. 1, and Application to Proceed in District Court

Without Prepaying Fees or Costs, ECF No. 2. The application will be granted, and this case will

be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       In in forma pauperis proceedings like this one, a court must dismiss a case “at any time”

it determines that the Complaint fails to state a claim upon which relief can be granted. Id.

Plaintiff has sued the U.S. Equal Employment Opportunity Commission (EEOC) for the alleged

procedure in which it ultimately dismissed his discrimination claim that he had lodged against

his employer. See Compl. ¶ III (alleging misrepresentation and negligence in the intake process).

But “no cause of action against the EEOC exists for challenges to its processing of a claim.”

Smith v. Casellas, 119 F.3d 33, 34 (D.C. Cir. 1997) (per curiam) (dismissing claims of

negligence, fraud, and impropriety in processing). Rather, “Congress intended the private right

of action . . . under which an aggrieved employee may bring a Title VII action directly against

his or her employer [] to serve as the remedy for any improper handling of a discrimination

                                                 1
          Case 1:20-cv-01185-UNA Document 3 Filed 05/18/20 Page 2 of 2



charge by the EEOC.” Id. (citing 42 U.S.C. § 2000e-5(f)(1)). Plaintiff therefore fails to state a

claim, and accordingly, the Court dismisses this case. A separate Order accompanies this

Memorandum Opinion.


DATE: May 18, 2020
                                                             CARL J. NICHOLS
                                                             United States District Judge




                                                 2
